DISMISS and Opinion Filed September 14, 2021




                                  S   In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                              No. 05-21-00057-CV

   NOVO POINT, LLC, QUANTEC, LLC, RPV, LTD., AND JEFFREY
                      BARON, Appellants
                             V.
   ELISA KATZ, GARY SCHEPPS, DOMAIN VAULT, LLC, DOMAIN
  PROTECTION, LLC, NAME.COM, INC. SHAWN FRAZIN, AND SEA
                     WASP, LLC, Appellees

                On Appeal from the County Court at Law No. 4
                            Dallas County, Texas
                    Trial Court Cause No. CC-19-01898-D

                        MEMORANDUM OPINION
         Before Chief Justice Burns, Justice Goldstein, and Justice Smith
                            Opinion by Justice Smith
      We withdraw our August 27, 2021 opinion and vacate the judgment of that

same date. This is now the opinion of the Court.

      Although directed to file their brief no later than August 13, 2021 and

cautioned that failure to do so would result in dismissal of the appeal, appellants

have failed to comply. See TEX. R. APP. P. 38.8(a)(1). Accordingly, we dismiss the
appeal. See id. 38.8(a)(1), 42.3(b),(c).




                                             /Craig Smith/
                                             CRAIG SMITH
                                             JUSTICE

210057F.P05




                                           –2–
                                  S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

NOVO POINT, LLC, QUANTEC,                    On Appeal from the County Court at
LLC, RPV, LTD., AND JEFFREY                  Law No. 4, Dallas County, Texas
BARON, Appellants                            Trial Court Cause No. CC-19-01898-
                                             D.
No. 05-21-00057-CV          V.               Opinion delivered by Justice Smith.
                                             Chief Justice Burns and Justice
ELISA KATZ, GARY SCHEPPS,                    Goldstein participating.
DOMAIN VAULT, LLC, DOMAIN
PROTECTION, LLC, NAME.COM,
INC. SHAWN FRAZIN, AND SEA
WASP, LLC, Appellees

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.

      It is ORDERED that appellees ELISSA KATZ, GARY SCHEPPS,
DOMAIN VAULT, LLC, DOMAIN PROTECTION, LLC, NAME.COM, INC.
SHAWN FRAZIN, AND SEA WASP, LLC. recover their costs, if any, of this
appeal from appellants NOVO POINT, LLC, QUANTEC, LLC, RPV, LTD., AND
JEFFREY BARON.


Judgment entered September 14, 2021




                                       –3–